                           Case 20-50534-KBO               Doc 7       Filed 03/18/20         Page 1 of 8




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                               )
        In re:                                                 )    Chapter 11
                                                               )
        Zohar III, Corp., et al.,1                             )    Case No. 18-10512 (KBO)
                                                               )
                                             Debtors.          )    Jointly Administered
                                                               )
                                                               )    Hearing Date: March 26, 2020, at 10:00 am. (ET)
                                                               )    Objection Deadline: March 19, 2020, at 4:00 p.m. (ET)


             MOTION OF THE DEBTORS FOR ENTRY OF AN ORDER AUTHORIZING FILING
                               THE COMPLAINT UNDER SEAL

                  Zohar III, Corp. and its affiliated debtors and debtors in possession in the above-captioned

         chapter 11 cases (collectively, the “Debtors”) hereby submit this motion (the “Motion”) for entry

         of an order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”),

         authorizing the Debtors to file the Complaint, filed concurrently herewith, in its entirety, under

         seal (the “Complaint”), pursuant to (i) sections 105(a) and 107(b) of title 11 of the United States

         Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), (ii) Rule 9018 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”), (iii) Rule 9018-1(b) of the Local Rules of

         Practice and Procedure of the United States Bankruptcy Court for the District of Delaware

         (the “Local Rules”), (iv) the Court’s Order Approving and Authorizing the Settlement Agreement

         By and Between the Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and

         the Zohar III Controlling Class (the “Settlement Order”), entered on May 21, 2018 [Docket No.




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
26126173.7
                           Case 20-50534-KBO               Doc 7       Filed 03/18/20       Page 2 of 8




         266], and (v) the Settlement Agreement (as defined in the Settlement Order) [Docket No. 266,

         Exh. A],2. In support of this Motion, the Debtors respectfully represent as follows:

                                                        JURISDICTION

                  1.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

         and the Amended Standing Order of Reference from the United States District Court for the District

         of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28 U.S.C. §

         157(b)(2), and pursuant to Local Rule 9013-1(f), the Debtors consent to entry of a final order by

         the Court in connection with this Motion to the extent it is later determined that the Court, absent

         consent of the parties, cannot enter final orders or judgments in connection herewith consistent

         with Article III of the United States Constitution.

                  2.       Venue is proper in the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                  3.       The statutory and legal predicates for the relief requested herein are sections 105(a)

         and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, Local Rule 9018-1(b), the Settlement

         Order, and the Settlement Agreement.

                                                        BACKGROUND

                  4.       On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

         relief under Chapter 11 of the Bankruptcy Code. General information about the Debtors and the

         events leading up to the Petition Date can be found in the Declaration of Marc S. Kirschner in

         Support of Chapter 11 Petitions [Docket No. 6] and the Declaration of Lynn Tilton in Support of

         Chapter 11 Petitions [Docket No. 5], each filed on March 12, 2018.




         2
          Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Settlement
         Agreement.
26126173.7

                                                                   2
                        Case 20-50534-KBO          Doc 7       Filed 03/18/20   Page 3 of 8




                5.      On September 3, 2019, the Court appointed Judge Christopher S. Sontchi, as the

         replacement mediator (the “Mediator”), to mediate the parties’ disputes arising under the

         Settlement Agreement [Docket No. 890].

                6.      The Debtors filed the Complaint to preserve estate claims before the expiration of

         applicable statutory deadlines. The Debtors do not intend to prosecute the Complaint at this point.

         Instead, the Debtors intend to work with the Defendants regarding a schedule for the Defendants

         to answer or otherwise respond to the Complaint (the “Answer Deadline”) and the appropriate

         manner in which to conduct litigation of the Complaint in light of the ongoing monetization

         process under the Settlement Agreement, the other adversary proceeding pending in these cases,

         and actions that are subject to pending requests to transfer to this Court. To that end, the Debtors

         intend to propose an extension of the Answer Deadline for at least an additional thirty (30) days

         while these discussions are ongoing.

                7.      The Complaint asserts, among other things, certain claims and causes of action

         against Lynn Tilton and various Patriarch Stakeholders, and Ms. Tilton is one of the joint

         participants in the monetization process. The Complaint contains information that may impact the

         monetization process in a material way. In light of the foregoing, the Debtors have consulted with

         the Mediator, and he recommended in the first instance that the Debtors file the Complaint, in its

         entirety, under seal pursuant to paragraph twenty-three (23) of the Settlement Agreement, subject

         to the Court’s ultimate determination of the merits of the Debtors’ request to seal the Complaint.

         Therefore, to protect the monetization process, the Debtors submit that the Complaint should be

         sealed in its entirety while the monetization process is ongoing.




26126173.7

                                                           3
                         Case 20-50534-KBO          Doc 7       Filed 03/18/20    Page 4 of 8




                                              RELIEF REQUESTED

                8.      By this Motion, the Debtors request entry of the Proposed Order authorizing the

         Debtors to file the Complaint, in its entirety, under seal until the conclusion of the Monetization

         Process. In addition, the Debtors request that the Complaint not be made available to anyone other

         than the Defendants named in the Complaint, the Office of the United States Trustee for the District

         of Delaware, Ankura Trust Company, LLC (in its capacity as the New Agent and new Collateral

         Manager under the Settlement Agreement) (“Ankura”), U.S. Bank, and the other parties to the

         Settlement Agreement (the Patriarch Stakeholders, MBIA, and the Zohar III Controlling Class),

         and each of their respective advisors, except as ordered by the Court.

                                       BASIS FOR RELIEF REQUESTED

                9.      Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the

         authority to issue orders that will protect entities from potential harm that may result from the

         disclosure of certain confidential information. This section provides in part that:

                        On request of a party in interest, the bankruptcy court shall, and on
                        the bankruptcy court’s own motion, the bankruptcy court may –

                        (1)     protect an entity with respect to a trade secret or confidential
                                research, development, or commercial information; or

                        (2)     protect a person with respect to scandalous or defamatory
                                matter contained in a paper filed in a case under this title.

         11 U.S.C. § 107(b). In addition, under section 105(a) of the Bankruptcy Code, the Court may

         “issue any order, process, or judgment that is necessary or appropriate to carry out the provisions”

         of the Bankruptcy Code. 11 U.S.C. § 105(a).

                10.     Bankruptcy Rule 9018 sets forth the procedures by which a party may move for

         relief under section 107(b) of the Bankruptcy Code, and provides that “[o]n motion, or on its own

         initiative, with or without notice, the court may make any order which justice requires (1) to protect

26126173.7

                                                            4
                         Case 20-50534-KBO          Doc 7       Filed 03/18/20    Page 5 of 8




         the estate or any entity in respect of a trade secret or other confidential research, development, or

         commercial information . . . .” Fed. R. Bankr. P. 9018.

                11.     Unlike its counterpart in Rule 26(c) of the Federal Rules of Civil Procedure, section

         107(b) of the Bankruptcy Code does not require an entity seeking such protection to demonstrate

         “good cause.” See, e.g., Video Software Dealers Ass’n v. Orion Pictures Corp. (In re Orion

         Pictures Corp.), 21 F.3d 24, 28 (2d Cir. 1994); Phar-Mor, Inc. v. Defendants Named Under Seal

         (In re Phar-Mor, Inc.), 191 B.R. 675, 679 (Bankr. N.D. Ohio 1995). Rather, if the material sought

         to be protected satisfies one of the categories identified in section 107(b), “the court is required to

         protect a requesting party and has no discretion to deny the application.” Orion Pictures, 21 F.3d

         at 27; see also In re Altegrity, Inc., No. 15-10226, 2015 WL 10963572, at *3 (Bankr. D. Del. July

         6, 2015) (“[I]f it is established that the documents sought to be sealed fall within the enumerated

         statutory exception, the court must grant the requested relief (or such other relief that protects the

         moving party).” (emphasis added)).

                12.     Significantly, commercial information need not rise to the level of a trade secret to

         be entitled to protection. Altegrity, 2015 WL 10963572, at *3; see also Orion, 21 F.3d at 28

         (finding that the use of the disjunctive in section 107(b)(1) “neither equates ‘trade secret’ with

         ‘commercial information’ nor requires the latter to reflect the same level of confidentiality as the

         former”). Nor is the term “commercial information” limited to information that will give an

         entity’s competitors an unfair advantage. See In re Borders Grp., Inc., 462 B.R. 42, 47 (Bankr.

         S.D.N.Y. 2011). Indeed, “the term includes situations where a bankruptcy court may reasonably

         determine that allowing [] disclosure would have a chilling effect on business negotiations,

         ultimately affecting the viability of Debtors.” Id (internal quotation marks). Instead, a party

         seeking the protection of section 107(b) need only demonstrate that the information is


26126173.7

                                                            5
                           Case 20-50534-KBO             Doc 7       Filed 03/18/20       Page 6 of 8




         “confidential” and “commercial” in nature. Orion, 21 F.3d at 28; see also Altegrity, 2015 WL

         10963572, at *3.

                  13.     The Debtors submit that certain information contained in the Complaint satisfies

         one of the categories in section 107(b) of the Bankruptcy Code because such information is non-

         public, confidential “commercial information” that merits protection under section 107(b).

         Specifically, the Complaint includes allegations related to and sensitive information regarding the

         Debtors and their Portfolio Companies which, if disclosed, could seriously impact the Debtors’

         ability to implement the monetization process and achieve the best value in monetizing the

         Debtors’ assets.3 As noted by the Court in Borders Group, sealing is appropriate where disclosure

         of the information would have a “chilling effect on business negotiations, ultimately affecting the

         viability of Debtors.” 462 B.R. at 47. This Court is well aware, and has observed itself, that the

         parties must move apace with the process for monetizing the Portfolio Companies. That is to say

         that the “viability” of these (liquidating) Debtors and their chapter 11 cases is dependent on

         successful sales of the Portfolio Companies. And that is the Debtors’ focus at this stage of these

         cases.

                  14.     Were the contents of the Complaint to be made publicly available at this stage of

         these cases, it would risk undermining the consummation of critical business transactions and

         otherwise may risk damaging the Debtors’ ability to maximize the value of their assets for the

         benefit of all stakeholders. The Mediator recognized this and has determined that the Debtors

         should request the Complaint be filed, in its entirety, under seal pursuant to paragraph twenty-three

         (23) of the Settlement Agreement, subject to the Court’s ultimate determination of the merits of


         3
           Moreover, the Court has previously recognized the confidential, commercial nature of these cases and has ordered
         protection of the confidential information of the Portfolio Companies. See Order Pursuant to 11 U.S.C. § 107(B) and
         Fed. R. Bankr. P. 2015.3(E) and 9018 Prohibiting Filing of Portfolio Company Financial Information in Bankruptcy
         Reporting [Docket No. 518].
26126173.7

                                                                 6
                           Case 20-50534-KBO               Doc 7        Filed 03/18/20        Page 7 of 8




         the Debtors’ request to seal the Complaint. The Debtors further submit that filing the Complaint

         under seal will not cause undue prejudice to any parties in interest. Importantly, the instant request

         is one of limited duration (i.e., that the Complaint remain under seal only while the monetization

         process is ongoing). It is the Debtors’ expectation that when the monetization process concludes,

         the Complaint will be unsealed.4

                  15.      For the reasons set forth above, the Debtors submit that good cause exists for the

         Court to grant the relief requested herein and that approval of this Motion is necessary and

         appropriate.

                                                              NOTICE

                  16.      The Debtors will provide notice of this Motion to: (i) the U.S. Trustee; (ii) counsel

         to the Patriarch Stakeholders; (iii) counsel to U.S. Bank, as indenture trustee; (iv) counsel to

         MBIA; (v) counsel to the Zohar III Controlling Class; and (vi) all parties that, as of the filing of

         this Motion, have requested notice in these Chapter 11 cases pursuant to Bankruptcy Rule 2002.

         In light of the nature of the relief requested herein, the Debtors submit that no other or further

         notice is necessary.




         4
           Certain aspects of the Complaint may disclose confidential commercial information of the Portfolio Companies or
         the Defendants. The Debtors and other parties will have the opportunity to seek the sealing of that specific information
         and all rights are reserved with respect to any more targeted sealing request.
26126173.7

                                                                    7
                         Case 20-50534-KBO          Doc 7       Filed 03/18/20   Page 8 of 8




                                                   CONCLUSION

                  WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

         Court (a) enter the Proposed Order authorizing the Debtors to file the Complaint under seal, and

         (b) grant the Debtors such other and further relief as is just.


             Dated: March 9, 2020                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                  /s/ Ryan M. Bartley
                                                  James L. Patton, Jr. (No. 2202)
                                                  Robert S. Brady (No. 2847)
                                                  Michael R. Nestor (No. 3526)
                                                  Joseph M. Barry (No. 4421)
                                                  Ryan M. Bartley (No. 4985)
                                                  Shane M. Reil (No. 6195)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253

                                                  Counsel to the Debtors and Debtors in Possession




26126173.7

                                                            8
